EXHIBIT 10.3
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated as
of the 15th day of September, 2008, between Michael W. Taylor (“Employee”) and
America Service Group Inc., a Delaware Corporation (the “Company”).
     WHEREAS, the Company has heretofore employed Employee as Senior Vice
President and Chief Financial Officer of the Company pursuant to that certain
Employment Agreement, dated October 15, 2001; and
     WHEREAS, the Board of Directors (the “Board”) of the Company desires to
foster the continued employment and services of the Employee in his executive
officer positions and appoint Employee as a member of the Board effective the
date hereof (the “Transition Date”); and
     WHEREAS, in connection with the appointment of Employee to the Board, the
parties agree to make certain amendments to Employee’s compensation and benefits
structure.
     NOW, THEREFORE, the parties hereby agree as follows:
     1. Employment and Duties. The Company hereby employs the Employee as
Executive Vice President and Chief Financial Officer of the Company and Employee
shall perform such duties and services as are normally associated with such
offices and titles for which he is employed.
     2. Directorship. The parties agree that the Company will appoint Employee
as a member of the Board effective as of the date hereof. Employee shall be
covered by such directors and officers insurance as is available to the
directors of the Company from time to time.
     3. Performance. From the date hereof, Employee agrees to actively devote
all of his time and effort during normal business hours as agreed with the
Company, to the performance of his duties hereunder and to use his reasonable
best efforts and endeavors to promote the interests and welfare of the Company,
provided that Employee may (i) engage in civic and charitable activities for
which Employee receives no compensation or other pecuniary advantage, including
services on the board, a committee or similar governing body of a charitable or
community based organization and (ii) subject to the restrictions in Section 9
and applicable fiduciary duties, invest his personal assets in businesses,
provided that Employee does not provide any personal services to such
businesses.
     4. Term. The term of Employee’s employment hereunder shall commence as of
the date hereof and shall continue as an employment at will, subject to the
contractual rights upon termination as set forth herein, unless terminated by
written notice from either party to the other at least thirty (30) days prior to
termination. The effective date of termination pursuant to the terms of this
Agreement is herein referred to as the “Termination Date.”

 



--------------------------------------------------------------------------------



 



     5. Compensation.
     (a) Base Salary. For all services rendered by Employee, the Company agrees
to pay Employee: (i) a salary (the “Base Salary”) at an annual rate of not less
than Three Hundred Seventeen Thousand Two Hundred Twenty Dollars ($317,220)
payable in accordance with the Company’s payroll practices; plus (ii) such
additional compensation as the Incentive Stock and Compensation Committee of the
Board (the “Committee”) shall from time to time determine; provided that on
January 1, 2009, the Base Salary shall be increased to an annual rate of not
less than Three Hundred Eighty-Five Thousand Dollars ($385,000). The Company
shall review the Base Salary on an annual basis provided that in no event shall
the review result in a reduction in Base Salary.
     (b) Bonus. In the event that Employee does not terminate his employment
with the Company on or prior to the close of business on December 31, 2009
(other than a termination by the Employee with good reason (as hereinafter
defined)) and the Company does not terminate the Employee for cause (as
hereinafter defined) on or prior to December 31, 2009, Employee will be eligible
for a stay bonus in an amount equal to the greater of (i) One Hundred Fifty
Thousand Dollars ($150,000), or (ii) the amount Employee will have then earned
under the annual incentive plan for the calendar year ended December 31, 2009,
which bonus shall be paid as soon as practicable following December 31, 2009 but
in no event, later than March 15, 2010; provided that, if Employee’s employment
is terminated due to death or disability (as hereinafter defined) of Employee
prior to the close of business on December 31, 2009, the Employee (or his
estate, as applicable) will be eligible for a stay bonus in the amount set forth
above, pro rated for the period from the date of this Agreement through the date
of termination of employment. After December 31, 2009, the Employee shall be
eligible to participate in any bonus plan (if any) otherwise generally made
available to other senior executive employees of the Company.
     6. Employee Benefits. During the period of his employment under this
Agreement, Employee shall be entitled to vacation, insurance, and other
employment benefits customarily provided by the Company to its executives,
including increased, decreased or changed benefits as are from time to time
provided to the Company’s executives generally; provided that the Company shall
not reduce the number of paid days off or reduce the number of such days earned
by the Employee during any pay period.
     7. Expenses. The Company shall promptly pay or reimburse Employee for all
reasonable expenses incurred by him in connection with the performance of his
duties and responsibilities hereunder, including, but not limited to, payment or
reimbursement of reasonable expenses paid or incurred for travel and
entertainment relating to the business of the Company.
     8. Termination.
     (a) Certain Definitions
     (i) Acquiring Person means that a Person (other than the Employee or any of
the Employee’s affiliates), considered alone or as part of a “group” within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended,
is or becomes directly or indirectly the beneficial owner (as defined in

2



--------------------------------------------------------------------------------



 



Rule 13d-3 under the Exchange Act) of securities representing at least fifty
percent (50%) of the Company’s then outstanding securities entitled to vote
generally in the election of the Board
     (ii) Cause. For purposes of this Agreement “cause” shall mean: (i) breach
by the Employee of the material terms of this Agreement after written notice of
such breach provided to the Employee and Employee’s failure to cure such breach
within 30 days following the date of such notice, (ii) intentional commission of
an act, or failure to act, in a manner which constitutes dishonesty or fraud or
which has a direct material adverse effect on the Company or its business;
(iii) Employee’s conviction of or a plea of guilty to any felony or crime
involving moral turpitude; (iv) incompetence, as determined by the Board, using
reasonable standards after written notice of such incompetence provided to the
Employee and Employee’s failure to cure such incompetence within 30 days
following the date of such notice; (v) drug and/or alcohol abuse which impairs
Employee’s performance of his duties or employment; (vi) breach of the duty of
loyalty to the Company, whether or not involving personal profit, as determined
by the Board using applicable corporate governance standards; or (vii) failure
to follow the directions of the Chief Executive Officer of the Company within
30 days following the date of notice to Employee of such failure provided that
the directions are not inconsistent with Employee’s duties and further provided
that Employee is not directed to violate any law or take any action that he
reasonably deems to be immoral or unethical.
     (iii) Change in Control means (i) a Person is or becomes an Acquiring
Person; (ii) holders of the securities of the Company entitled to vote thereon
approve any agreement with a Person (or, if such approval is not required by
applicable law and is not solicited by the Company, the closing of such an
agreement) that involves the transfer of all or substantially all of the
Company’s total assets on a consolidated basis, as reported in the Company’s
consolidated financial statements filed with the Securities and Exchange
Commission; (iii) holders of the securities of the Company entitled to vote
thereon approve a transaction (or, if such approval is not required by
applicable law and is not solicited by the Company, the closing of such a
transaction) pursuant to which the Company will undergo a merger, consolidation,
or statutory share exchange with a Person, regardless of whether the Company is
intended to be the surviving or resulting entity after the merger,
consolidation, or statutory share exchange, other than a transaction that
results in the voting securities of the Company carrying the right to vote in
elections of persons to the Board outstanding immediately prior to the closing
of the transaction continuing to represent (either by remaining outstanding or
by being converted into voting securities of the surviving entity) at least 50%
(fifty percent) of the Company’s voting securities carrying the right to vote in
elections of persons to the Company’s Board, or such securities of such
surviving entity, outstanding immediately after the closing of such transaction;
or (iv) the Continuing Directors cease for any reason to constitute a majority
of the Board.

3



--------------------------------------------------------------------------------



 



     (iv) Continuing Director means any member of the Board, while a member of
the Board and (i) who was a member of, or was appointed to, the Board on the
date hereof or (ii) whose nomination for or election to the Board was
recommended or approved by a majority of the then Continuing Directors
     (v) Disability. For purposes of this Agreement, “disability” shall mean
Employee’s failure to or be unable to perform the duties required hereunder
because of any physical or mental infirmity, and such failure or inability
continuing for any six (6) consecutive months while Employee is employed
hereunder as determined by the Board using reasonable standards.
     (vi) For Good Reason. The termination of Employee’s employment hereunder
shall be “for good reason” for purposes of this Agreement if it occurs no later
than six (6) months following the initial existence of one or more of the
following conditions arising without the consent of Employee: (1) a material
diminution in Employee’s base compensation; (2) a material diminution in
Employee’s authority, duties, or responsibilities, including without limitation
the failure to appoint Employee to the Board of Directors or the failure by the
Company’s Corporate Governance and Nominating Committee (the “Nominating
Committee”) or the Board to renominate Employee for election to the Board at the
end of any of the Employee’s terms of service as director (excluding any failure
to renominate the Employee if the Nominating Committee or the Board has
determined, in the exercise of good faith, that Employee has not satisfied or
will not satisfy the applicable governance standards to serve as a director
(including without limitation standards of applicable law and the Company’s
Corporate Governance Standards as may then be in effect) or any failure to
renominate the Employee if the election of Employee would cause the Company to
violate any applicable listing standards, law, rule or regulation); (3) a
material diminution in the authority, duties, or responsibilities of the
supervisor to whom Employee is required to report; (4) a material change in the
geographic location at which Employee must perform the services; and (5) any
other action or inaction that constitutes a material breach by the Company of
this Agreement. Employee must provide notice to Company of the existence of any
condition described in this Section 8(a)(vi) within a period not to exceed
90 days of the initial existence of the condition, upon the notice of which the
Company shall be provided a period of at least 30 days during which it may
remedy the condition.
     (vii) Person means any human being, firm, corporation, partnership, or
other entity. “Person” also includes any human being, firm, corporation,
partnership, or other entity as defined in sections 13(d)(3) and 14(d)(2) of the
Exchange Act. The term “Person” does not include the Company or any Related
Entity, and the term Person does not include any employee-benefit plan
maintained by the Company or any Related Entity, or any person or entity
organized, appointed, or established by the Company or any Related Entity for or
pursuant to the terms of any such employee-benefit plan, unless the Board
determines that such an employee-benefit plan or such person or entity is a
“Person”.

4



--------------------------------------------------------------------------------



 



     (viii) Related Entity means any entity that is part of a controlled group
of corporations or is under common control with the Company within the meaning
of Sections 1563(a), 414(b) or 414(c) of the Code.
     (b) Termination at Death. Except as otherwise provided herein, this
Agreement shall terminate upon the death of Employee, and the estate of Employee
shall be entitled to receive all unpaid amounts due Employee hereunder to such
date of death.
     (c) Termination Compensation.
     (i) If Employee’s employment hereunder is terminated hereunder for any
reason or no reason, the Company shall pay the Employee his full Base Salary
through the Termination Date, plus, within five (5) business days of the
Termination Date, any bonuses, incentive compensation, or other payments due
which pursuant to the terms of any compensation or benefit plan have been earned
or vested prior to or as of the Termination Date.
     (ii) If (1) Employee’s employment is terminated by the Company without
cause, (2) Employee’s employment is terminated by the Employee for good reason,
or (3) there is a change in control, all unexercised options, restricted stock
or similar awards granted to Employee by the Company, whether before or after
the date hereof, shall accelerate and shall immediately vest.
     (iii) If (1) Employee’s employment is terminated by the Company (x) without
cause, (y) because of Employee’s death or disability, or (z) within one year
following a change in control or (2) Employee’s employment is terminated by the
Employee (y) for good reason or (z) within one year following a change in
control but no later than the 10th day of the third month following the end of
the year in which the change in control occurs, the Company shall pay the
Employee the following:
     (I) within five (5) business days following the Termination Date (but no
later than the 15th day of the third month following the end of the year in
which the change in control occurs in the case of Employee’s termination of
employment by Employee following a change in control), his full Base Salary
through the Termination Date, plus any bonuses, incentive compensation, or other
payments due which pursuant to the terms of any compensation or benefit plan
have been earned or vested as of the Termination Date;
     (II) within five (5) business days following the Termination Date, (but no
later than the 15th day of the third month following the end of the year in
which the change in control occurs in the case of Employee’s termination of
employment by Employee following a change in control), to compensate for all
accrued but unpaid holiday and annual leave (vacation) under the

5



--------------------------------------------------------------------------------



 



Company’s paid leave plan, an amount equal to the Employee’s then current Base
Salary multiplied by the quotient of (A) the total number of leave days accrued,
divided by (B) the total number of work days in the fiscal year in which the
Termination Date occurs;
     (III) within five (5) business days following the Termination Date, (but no
later than the 15th day of the third month following the end of the year in
which the change in control occurs in the case of Employee’s termination of
employment by Employee following a change in control), a lump sum severance
payment in an amount equal to two-hundred percent (200%) of the greater of
(A) the incentive compensation that the Employee could have earned under the
Company’s annual incentive plan for the current fiscal year, said amount to be
determined by projecting the then current financial results of the Company on an
annualized basis throughout the remainder of the fiscal year, or (B) fifty
percent (50%) of the Base Salary as of the Termination Date; and
     (IV) a lump sum payment, paid within five (5) business days following the
Termination Date (but no later than the15th day of the third month following the
end of the year in which the change in control occurs in the case of Employee’s
termination of employment by Employee following a change in control), equal to
two times Employee’s Annual Base Salary as of the Termination Date.
     (d) Continuation of Benefits. If (1) Employee’s employment is terminated by
the Company (i) without cause, (ii) because of Employee’s death or disability,
or (iii) within one year following a change of control or (2) Employee’s
employment is terminated by the Employee (i) for good reason or (ii) within one
year following a change in control, for the period commencing on the Termination
Date and ending on the earlier of (i) eighteen months following the Termination
Date; (ii) the last day Employee is permitted to maintain coverage under the
Company’s existing group health insurance plan pursuant to the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”); and (iii) the first day Employee is
eligible to receive coverage under another employer’s group health insurance
plan, the Company shall reimburse Employee for the premiums to continue coverage
for Employee and his dependents under the existing group health insurance plan
maintained by the Company for the benefit of its officers and employees,
provided Employee timely provides the requisite election notice required under
COBRA. The Employee shall promptly notify the Company when the Employee becomes
eligible to receive similar coverage under another employer’s group health
insurance plan.
     (e) Section 409A. The Company and Employee intend, and the Company and
Employee intend to construe and interpret this Agreement such, that the payments
set forth in this Section 8 will not be subject to the excise and other taxes
imposed by Section 409A of the Internal Revenue Code; provided that nothing
herein shall cause the Company to be liable for any portion of such excise or
other tax or any income tax of Employee (excluding amounts withheld from such
payments in accordance with applicable law). In furtherance, but not in

6



--------------------------------------------------------------------------------



 



limitation of the foregoing: (i) termination of employment under this Agreement
shall be administered consistently with a “separation from service” within the
meaning of Code section 409A; and (ii) if Employee is a “specified employee”
within the meaning of Code section 409A on the date of his separation from
service, the payment of benefits hereunder shall be delayed for six (6) months
from the date of Employee’s separation from service (except to the extent that
any of such benefits are not subject to Code section 409A or are subject to an
exception to such delay in payment).
     9. Covenant Not to Compete.
     (a) Covenant. Employee acknowledges that in the course of his employment he
will become familiar with the Company’s and its affiliates’ confidential
information and that his services are of special, unique and extraordinary value
to the Company and its affiliates. Therefore, Employee agrees that, during his
employment with the Company, and for twelve (12) months after the Termination
Date, neither Employee nor any company with which Employee is affiliated as an
employee, consultant or independent contractor, will directly or indirectly
engage in any business similar to the Business of the Company, as described
below, anywhere in the United States of America, or have interest directly or
indirectly in any Business; provided, however, that nothing herein shall
prohibit Employee from (i) owning in the aggregate not more than 5% of the
outstanding stock of any class of stock of a corporation so long as Employee has
no active participation in the business of such corporation; (ii) working for or
affiliating with any company which may participate in the Business, so long as
Employee is not directly or indirectly assisting such company in its
participation in the Business and is not otherwise engaged in the Business; or
(iii) directly or through an affiliate, acquiring, merging or otherwise gaining
control, or purchasing an interest in an organization as long as the Business
represents less than 10% of the acquiree’s revenue at the time of the
transaction. Following the Termination Date, Employee shall not directly or
indirectly, and shall not cause any company with which Employee is affiliated
to, recruit, solicit or otherwise induce any employee or contractor of the
Company to discontinue such employment or contractual relationship or otherwise
employ any contractor or employee of the Company within one year following such
employee’s or contractor’s separation from the Company. For purposes hereof, the
term “Business” shall consist of (A) delivery of medical services,
pharmaceuticals or supplies to correctional facilities, and (B) any other
business in which the Company is significantly engaged as of the date that
Employee ceases to perform duties hereunder.
     (b) Modification. If, at the time of enforcement of this Section 9 a court
shall hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area.
     (c) Enforcement. In the event of the breach by Employee of any of the
provisions of this Section 9, the Company, in addition and supplementary to
other rights and remedies existing in its favor, may apply to any court of law
or equity of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce or prevent any violations of the provisions
hereof, the parties agreeing economic damages alone are insufficient for a
breach.

7



--------------------------------------------------------------------------------



 



     10. Notices. All notices hereunder, to be effective, shall be in writing
and shall be deemed delivered when delivered by and or when sent by first-class,
certified mail, postage and fees prepaid, to the following addresses or as
otherwise indicated in writing by the parties:

     
(i)
  If to the Company:
 
   
 
  America Service Group, Inc.
 
  105 Westpark Drive, Suite 200
 
  Nashville, TN 37027
 
  Attn: Chief Legal Officer
 
   
(ii)
  If to Employee:
 
   
 
  Michael W. Taylor
 
  3231 Kinnard Springs Road
 
  Franklin, Tennessee 37064

     11. Assignment. This Agreement is based upon the personal services of
Employee and the rights and obligations of Employee hereunder shall not be
assignable except as herein expressly provided. This Agreement shall inure to
the benefit of and be enforceable by the Employee’s personal and legal
representatives, executors, administrators, successors, heirs, and distributees,
devisees and legatees. All such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to the Employee’s
devisee, legatee or other designee and if there is no such devisee, legatee or
designee, to the Employee’s estate.
     12. Entire Agreement. This Agreement supersedes all prior understandings
and agreements with respect to the provisions hereof and contains the entire
agreement of the parties. It may only be amended by a specific written amendment
appended to this agreement and signed by the parties hereto.
     13. Severability. The provisions of this Agreement are severable, and the
invalidity of any provision shall not affect the validity of any other
provision. In the event that any arbitrator or court of competent jurisdiction
shall determine that any provision of this Agreement or the application thereof
is unenforceable because of the duration or scope thereof, the parties hereto
agree that said arbitrator or court in making such determination shall have the
power to reduce the duration and scope of each provision to the extent necessary
to make it enforceable, and that the Agreement in its reduced form shall be
valid and enforceable to the full extent permitted by law.
     14. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Employee’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company (except for any
severance or termination policies, plans, programs or practices) and for which
the Employee may qualify, nor shall anything herein limit or reduce such rights
as the Employee may have under any other Agreement with the Company. Amounts
which are vested benefits or which the Employee is otherwise entitled to receive
under any plan or program of the Company shall be payable in accordance with
such plan or program, except as explicitly modified by this Agreement.

8



--------------------------------------------------------------------------------



 



     15. Governing Law. This Agreement shall be construed under the governed by
the internal laws of the State of Tennessee, without regard to its conflicts of
law principles.
     16. Expenses. The Company shall reimburse Employee for all reasonable and
documented legal fees and expenses incurred in connection with the negotiation
of this agreement such reimbursement to be paid as soon as practicable but in
any event not later than the end of the month following the month in which
Employee provides documentation of such fees and expenses.
[Signature page follows.]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
a binding contract as of the day and year first above written.

            COMPANY:

AMERICA SERVICE GROUP INC.
      By:   /s/ Richard D. Wright         Name:   Richard D. Wright       
Title:   Director and Authorized Signatory     

            EMPLOYEE:
      By:   /s/ Michael W. Taylor         Michael W. Taylor             

SIGNATURE PAGE TO TAYLOR EMPLOYMENT AGREEMENT

10